Citation Nr: 0717974	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and F.H.




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945, September 1947 to February 1950, and October 
1951 to March 1956.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran died in February 2005; according to his death 
certificate, his death was the result of a failure to thrive 
due to, or as a consequence of, a cerebrovascular accident.

2.  At the time of the veteran's death, service connection 
was in effect for right shoulder bursitis, right wrist 
fracture, right ear hearing loss, tinnitus, and compound 
skull fracture.

3.  Neither the veteran's failure to thrive nor his 
cerebrovascular accident is attributable to his military 
service and was not caused or made worse by any service-
connected disability.

4.  No service-connected disability substantially or 
materially contributed to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2005 notice letter, the 
RO notified the appellant and her representative of the legal 
criteria governing her claim.  The notice letter also 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the March 2005 
notice letter requested the appellant to submit medical 
evidence, opinions, statements, and treatment records 
regarding the veteran's disabilities.  The appellant was also 
told to send in any evidence in her possession that pertained 
to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Mountain Home, Tennessee, including the final hospital 
summary.  Records from Bristol Regional Medical Center have 
also been obtained.  Furthermore, the appellant was afforded 
a hearing before the Board in March 2007, the transcript of 
which is of record.  Although additional treatment records 
have been identified by the appellant, the records that 
pertain to the veteran's cause of death and that are 
necessary to decide the claim have been obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  A surviving spouse 
of a qualifying veteran who died of a service-connected 
disability is entitled to receive Dependency and Indemnity 
Compensation benefits.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.312 (2006).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

According to his death certificate, the veteran died in 
February 2005 at the Mountain Home VAMC.  The cause of death 
was failure to thrive due to cerebrovascular accident 
(stroke).  At the time of his death, the veteran was service 
connected for multiple disabilities, including:  right 
shoulder bursitis, rated as 10 percent disabling; right wrist 
fracture, rated as 10 percent disabling; right ear hearing 
loss, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; and compound skull fracture, rated as 
noncompensably disabling.

The appellant contends that the veteran's service-connected 
fracture of the skull caused the veteran's death in some 
manner.  She alleges that the disability either caused the 
stroke or it caused the veteran to fall, which in turn led to 
the stroke.  The appellant does not contend that any of the 
veteran's other service-connected disabilities caused the 
veteran's death, nor does the medical evidence suggest so.

The veteran's service medical records reveal that he 
fractured the occipital bone of his skull in October 1955 
when his head hit a pair of pliers.  After a hospital stay 
lasting several weeks, he was discharged to general duty with 
no evidence of any permanent neurological damage.  At that 
time, it was noted that the wound of the veteran's occiput 
had cleared well.  In June 1965, the veteran was granted 
service connection for the skull injury but was awarded a 
noncompensable (zero percent) disability rating, which 
continued to be the assigned rating until the time of his 
death.

A review of the pertinent post-service medical records 
reflects that the veteran was admitted to Bristol Regional 
Medical Center subsequent to a fall in January 2005.  The 
emergency room note states that the veteran was carrying a 
small dog into his house when he slipped and fell.  He was 
diagnosed with a stroke and left hip fracture as a result of 
the fall.  The veteran was later transferred to the Mountain 
Home VAMC in a debilitated state.  At that time, the veteran 
only weighed 105 pounds.  According to a February 2005 final 
discharge summary from the VAMC, the veteran passed away 
shortly after the transfer.  The final diagnosis was failure 
to thrive, among multiple other diagnoses that were not 
related to any service-connected disability.  The attending 
physician at the Mountain Home VAMC entered the aforesaid 
cause of death on the death certificate.

Based on the medical evidence, no service-connected 
disability, including his skull fracture, substantially or 
materially contributed to the veteran's death.  Additionally, 
the evidence fails to show that veteran's failure to thrive 
or his stroke is attributable to his military service and was 
not caused or made worse by any service-connected disability.  
The evidence clearly shows that trauma from the veteran's 
accidental fall led to his stroke, which, along with his 
malnourished state caused his death.  Despite the appellant's 
contentions, there is no competent medical evidence 
indicating that the veteran's skull fracture from October 
1955, or residuals thereof, had any role in his death.

The appellant and the veteran's friend, F.H., maintain that 
the veteran experienced headaches and dizziness for many 
decades as a result of the in-service skull fracture.  These 
symptoms in turn, they contend, could have caused the veteran 
to fall.  However, in a June 2001 VA examination relating to 
the skull fracture disability, the veteran denied chronic 
headaches as a result of the injury.  He reported 
experiencing occasional dizziness, but the examiner 
determined that the dizziness was a result of the veteran's 
orthostatic hypotension and was not related to his head 
injury.  In fact the examiner stated that the veteran did not 
have any symptoms as a result of the head injury and the 
final diagnosis of the examination was a history of compound 
fracture to the occipital portion of the skull without 
evidence of sequelae.

The Board notes that the appellant testified that she has 
medical expertise because she has 40 years of experience in 
the nursing field.  However, she has not provided any 
persuasive rationale as to why the veteran's cause of death 
was due to service-connected disability rather than the 
official cause as set forth in the death certificate and 
final hospital summary.  The Board finds the attending 
physician's opinion, as well as the detailed hospital reports 
from the Bristol Regional Medical Center and the Mountain 
Home VAMC, to be of much greater probative value.  
Additionally, while the appellant stated that she requested 
the cause of death on the death certificate to be changed, 
there is no evidence in the claims file that such a request 
was granted.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Not only does the 
evidence show that the veteran's death was caused by 
nonservice-connected disabilities, the evidence also reflects 
that the veteran did not suffer from any residual symptoms as 
a result of the in-service skull fracture.  Generally, the 
Board notes, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c).  The veteran's skull fracture, rated as 
noncompensably disabling for almost forty years, is such a 
disability.

For all the foregoing reasons, the Board finds that the 
record does not support a conclusion that the veteran died 
from any service-connected disability or that his death was 
otherwise related to service.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


